10/4/2019                                   Mystery Shrouds
                              Case 1:19-cv-09236            Tether and Its
                                                      Document             Links toFiled
                                                                        1-44       Biggest Bitcoin
                                                                                           10/06/19ExchangePage
                                                                                                           - Bloomberg
                                                                                                                   1 of 6

    Technology

    There’s an $814 Million Mystery Near the Heart
    of the Biggest Bitcoin Exchange
    By Matthew Leising
    December 5, 2017, 5:00 AM EST

        After Wells Fargo severed ties, Tether won’t name its banks
        Bitﬁnex says it’s hired a law ﬁrm to contest false claims




            The Shady World of the Digital Token Known as Tether




                                                                             B

    The Shady World of the Digital Token Known as Tether


    Among the many mysteries at the heart of the cryptocurrency market are these: Does $814
    million of a digital token known as tether really exist? And what is tether’s connection to Bitﬁnex,
    the world’s biggest bitcoin exchange?


    This is the state of crypto in late 2017, where questions about the companies behind the
    currencies are multiplying with the proﬁts. While cryptocurrencies appeal to people who lack
    faith in governments and banks, the digital assets often require a blind trust in companies about
    which few facts are available.




https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange         1/6
10/4/2019                                   Mystery Shrouds
                              Case 1:19-cv-09236            Tether and Its
                                                      Document             Links toFiled
                                                                        1-44       Biggest Bitcoin
                                                                                           10/06/19ExchangePage
                                                                                                           - Bloomberg
                                                                                                                   2 of 6




    Tether Photographer: Andrew Harrer/Bloomberg


    Read More: Bitcoin Heads to Wall Street Whether Regulators Are Ready or Not


    Take tether. The currency, which started trading in 2015, is described as a stable alternative to
    bitcoin’s wild price swings. A restaurant owner who accepts bitcoin but fears its volatility could
    shift bitcoin into tether, which can be easier to do than exchanging bitcoin for dollars. Its price
    has stayed near $1 for most of its life because Tether, the company behind the digital token, says
    that every tether is backed by one U.S. dollar held in reserve. Since there’s $814 million of tether
    circulating, there should be $814 million parked in bank accounts somewhere.


    Not everyone believes there is.


    “Is there anything backing this?” said Tim Swanson, who does risk analysis for blockchain and
    cryptocurrency startups. Swanson, also director of research at Post Oaks Labs, said he fears
    problems with tether could hobble exchanges that trade it. “If these aren’t backed 1-to-1, then
    what is the contagion risk if one of these exchanges goes down?”




https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange         2/6
10/4/2019                                   Mystery Shrouds
                              Case 1:19-cv-09236            Tether and Its
                                                      Document             Links toFiled
                                                                        1-44       Biggest Bitcoin
                                                                                           10/06/19ExchangePage
                                                                                                           - Bloomberg
                                                                                                                   3 of 6




    Some wonder whether tether has helped pump up the price of bitcoin, which recently surpassed
    $11,000 after beginning the year below $1,000. Charlie Lee, creator of Litecoin, the world’s
    seventh-largest cryptocurrency, wrote in a Nov. 30 Twitter post, “There’s a fear going on that the
    recent price rise was helped by printing of USDT (Tether) that is not backed by USD in a bank
    account.”


    Little public information exists about how tether is created, fueling questions, said Barry
    Leybovich, a product manager at IPC System who creates risk and compliance products for
    ﬁnancial institutions interested in blockchain applications. The market believes that each tether
    is worth $1, even if they’re not actually backed by that money, and trades of tether for bitcoin at
    Bitﬁnex are helping drive up the price of bitcoin, he said.


    No Guarantee

    Tether’s website makes a claim that’s unusual among cryptocurrencies: “every tether is always
    backed 1-to-1 by traditional currency held in our reserves.” The site also says each tether can be
    redeemed for $1. But its terms of service say: “There is no contractual right or other right or legal
    claim against us to redeem or exchange your tethers for money. We do not guarantee any right of
    redemption or exchange of tethers by us for money.”


    On Dec. 2, Bitﬁnex released a quarterly report announcing it would no longer serve U.S.
    customers because it’s too expensive to do business with them. This followed Wells Fargo & Co.’s
    decision earlier in the year to end its role as a correspondent bank through which customers in
    the U.S. could send money to Bitﬁnex and Tether’s banks in Taiwan. Bitﬁnex and Tether ﬁled suit
    against Wells Fargo, but later withdrew the case.

https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange         3/6
10/4/2019                                   Mystery Shrouds
                              Case 1:19-cv-09236            Tether and Its
                                                      Document             Links toFiled
                                                                        1-44       Biggest Bitcoin
                                                                                           10/06/19ExchangePage
                                                                                                           - Bloomberg
                                                                                                                   4 of 6
    ‘Clear Challenges’

    “We continue to experience banking bottlenecks for some customers, but are proceeding to
    open accounts around the world,” according to the quarterly report. “While we have some clear
    challenges, please note that tens of millions of dollars continue to ﬂow in and out of Bitﬁnex
    daily. Although not available to everyone, these ﬁat ﬂows have been suﬃcient to keep our market
    in alignment with other exchanges as we continue to gain market share.”


    Bitﬁnex and Tether identiﬁed four Taiwanese banks in the Wells Fargo lawsuit. However, Ronn
    Torossian, a spokesman for Bitﬁnex and Tether, refused to identify their current banks unless a
    reporter signed a non-disclosure agreement, an oﬀer that wasn’t accepted.


    Polish Bank

    Documents posted online show Bitﬁnex directing prospective customers to Poland’s Bank
    Spoldzielczy in Skierniewice. Torossian wouldn’t comment on whether the documents are
    authentic.


    Wladyslaw Klazynski, the bank’s chief executive oﬃcer, wouldn’t conﬁrm if any accounts have
    been opened by Bitﬁnex clients, citing Polish ﬁnancial law that forbids revealing client data. “We
    are in touch with the Polish ﬁnancial market watchdog in order to explain media information”
    about the situation, he said in a phone interview, adding that his ﬁrm isn’t “ﬁnancially engaged”
    with any company trading bitcoin.


    Neither Tether nor Bitﬁnex disclose on their websites or in any public documents where they’re
    located or who’s in charge, but information is available elsewhere.


    Jan Ludovicus van der Velde is CEO of both Bitﬁnex and Tether, Torossian said by email on Dec.
    3. A LinkedIn page for someone named J. L. van der Velde, who identiﬁes himself as Bitﬁnex’s
    CEO, says he speaks Dutch, English, German, Italian and Chinese, attended National Taiwan
    Normal University from 1985 to 1988 and was previously CEO of PAG Asia Inc.


    Paradise Papers

    Phil Potter is a Tether director, according to documents -- dubbed the Paradise Papers -- recently
    leaked by the International Consortium of Investigative Journalists. He’s also the chief strate y
    oﬃcer at Bitﬁnex. A graduate of Yale University, Potter worked as a derivatives analyst for

https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange         4/6
10/4/2019                       Mystery Shrouds
                  Case 1:19-cv-09236            Tether and Its
                                          Document             Links toFiled
                                                            1-44       Biggest Bitcoin
                                                                               10/06/19ExchangePage
                                                                                               - Bloomberg
                                                                                                       5 of 6
    Morgan Stanley and then moved to the private client services unit at Bear Stearns Cos., where he
    worked on technolo y infrastructure and software design. He’s given many interviews that can
    be found on YouTube, including Q&As after Bitﬁnex was hacked last year.


    Bitﬁnex incorporated in Hong Kong in 2013, but then changed its name to Renrenbee Ltd. a year
    later, according to Companies Registry in Hong Kong. Giancarlo Devasini is listed as a director at
    Renrenbee by Companies Registry. He’s identiﬁed as a Tether director in the Paradise Papers.


    Torossian said van der Velde, Potter and Devasini weren’t available for interviews.


    Oguz Serdar said he tried tether, but came away disappointed. When Turkey banned PayPal last
    year, he began using bitcoin to pay contractors working with his advertising technolo y
    company, then started investing in it on his own. When he feared bitcoin was poised to drop, he
    said he shifted funds into tether. “It’s a way to park your gains,” he explained in a telephone
    interview. “It’s what you do temporarily.”


    He said that in early November he tried to cash out $1 million of tether, a request Tether refused.


    ‘Banking Diﬃculties’

    “Due to ongoing banking diﬃculties we are only able to process requests for veriﬁed corporate
    customers,” Serdar was told by Tether, according to emails he shared with Bloomberg News.
    Serdar said the company stated that its currency was backed by reserves, meaning it was one of
    few places to exchange tethers for dollars, and while he didn’t have an account he approached
    them to ﬁnd out who they banked with.


    Tether, Serdar says, declined to disclose its banks and instead recommended in an email that he
    try to sell on one of the exchange partners it lists on its website. More than a dozen names
    appear there, but many don’t oﬀer investors a way to exchange tether for dollars. One that does
    is Kraken, but Serdar didn’t think that market could handle his trade. “The demand side is
    entirely empty there,” he said. “You try to sell $1 million of U.S. dollar tether, the price crashes to
    zero, so you don’t do that.”


    Serdar “doesn’t have any money with us and he never did,” Torossian said. “The customer in
    question was ﬂagged as suspicious because of numerous irregularities,” he added. “If this
    customer wishes to complete our KYC process properly, we may review this matter further. Until
    that time, this individual will not be permitted to do business with us,” he said, referring to
    know-your-customer regulations that require ﬁnancial ﬁrms to vet their clients.

https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange   5/6
10/4/2019                           Mystery Shrouds
                    Case 1:19-cv-09236              Tether and Its
                                              Document             Links toFiled
                                                                1-44       Biggest Bitcoin
                                                                                   10/06/19ExchangePage
                                                                                                   - Bloomberg
                                                                                                           6 of 6
    Serdar said he alerted the U.S. Treasury Department and the Justice Department about his
    concerns regarding Tether through an online tip website, but hasn’t heard back. As for how the
    company characterizes him now, he said, “they’re speculating on me being some type of enemy.”


    Lawyers Hired

    On Dec. 3, Bitﬁnex said it had hired law ﬁrm Steptoe & Johnson LLP because of “false claims and
    related activity by various parties,” according to an emailed press release. “To date, every claim
    made by these bad actors has been patently false and made simply to agitate the cryptocurrency
    ecosystem,” Stuart Hoegner, counsel for Bitﬁnex, said in the statement.


    Serdar says he eventually traded his $1 million tether stake for bitcoin. “I don’t think they have
    even $100 million or $200 million in a legitimate country,” he said. “It’s the elephant in the
    room, but a lot of people don’t want to talk about it because they’re invested in it.”


    — With assistance by Marta Waldoch, and Benjamin Robertson


    In this article
        WFC
        WELLS FARGO & CO
        49.21     USD       +0.73 +1.51%


        TWTR
        TWITTER INC
        40.36      USD       +0.36 +0.90%


        7815897Z
        NATIONAL TAIWAN NORMAL UNIVE
        Private Company

        MS
        MORGAN STANLEY
        40.78 USD  +0.53 +1.32%




                                                     Terms of Service Trademarks Privacy Policy
                                                      ©2019 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2017-12-05/mystery-shrouds-tether-and-its-links-to-biggest-bitcoin-exchange   6/6
